DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2007/0195120) in view of Fan (2007/0064251).

 	Regarding claims 1, 8 and 9, Kim teaches an ejection apparatus, method, article manufacturing apparatus and non-transitory computer readable medium characterized in that the ejection apparatus comprises: 
an ejection unit having at least one nozzle for ejecting a fluid in a liquid state ([0016]); 
a control unit configured to control ejection of the fluid from the nozzle by applying a drive signal to an ejection energy generation element included in the nozzle (see fig. 2, note that this is necessarily the case); 
an obtaining unit (fig. 2, S1) configured to obtain an ejection volume and an ejection speed of the fluid ejected from the nozzle as an ejection result ([0033]); and 
a storage unit configured to store an adjustment table ([0034], note that storing target points for speed and volume for each nozzle necessarily requires use of a table), for adjustment of the drive signal for the nozzle, the adjustment table indicating a relationship between waveform information on the drive signal for the nozzle and the ejection volume and the ejection speed of the fluid ejected from the nozzle ([0033]-[0034]), 
wherein the adjustment table includes a first table including at least one element having an ejection volume and an ejection speed ([0033]-[0034], Note the speed and volume of a droplet ejected for each nozzle is measured, and thus there is necessarily one element for each nozzle, each element having a speed value and a volume value corresponding to that nozzle) 
wherein the control unit adjusts the drive signal for the nozzle based the second table such that the fluid ejected from the nozzle is rejected with a target ejection volume based on a corrected ejection volume and a corrected ejection speed (see fig. 2, S5).
Kim does not teach a second table including at least one corrected element having a corrected ejection volume and a corrected ejection speed, wherein the corrected ejection volume is derived by correcting the ejection volume in the first table by using a first common correction amount based on the ejection volume obtained by the obtaining unit and the corrected ejection speed is derived by correcting the ejection speed in the element in the first table by using a second common correction amount based on the ejection speed obtained by the obtaining unit, wherein the corrected ejection volume and the corrected ejection speed are in a corrected element in the second table closest to a target element having the target ejection volume and the target ejection speed.  
Fan teaches creating a second table by multiplying a correction factor, i.e., a “common correction amount”, by each value in a first table so that the values of the second table reflect the amounts in the first table corrected by the correction factor (Fan, see claims 1, 2). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the two-table correction technique disclosed by Fan to the device disclosed by Kim because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, by allowing for the storage of the first and second droplet velocity/volume tables in the device of Kim, the device would then be capable of iterative correction of the velocity/volume of each droplet so that more than one correction could be executed over time to arrive at even more consistent droplet velocities and volumes.
(Examiner understands that Fan is directed to color separation tables, which are different than ink droplet velocity/volume tables. However, Examiner maintains that such correction tables, and specifically the use of a first table and a second table of corrected values from the first, was common practice in any number of correction techniques at the time of invention. Thus, Examiner maintains that the two-table approach disclosed by Fan would have been applicable to any number of quantities in need of correction including droplet volumes and velocities). 
 	Regarding claim 3, Kim in view of Fan teaches the ejection apparatus according to claim 1, wherein the first table is generated at an initial stage, and the second table is a table generated by correcting the first table by using the ejection result of the fluid the nozzle under a condition different from a condition at the initial stage (Kim, see fig. 2).

	Regarding claim 17, Kim in view of Fan teaches the ejection apparatus according to claim 1, wherein the first table is generated by a plurality of ejection results obtained by the obtaining unit when applying different drive signals to the ejection energy generation element (Kim, see rejection of claim 1. Also, note that “when applying different drive signals” is broad and could mean more than one thing. Kim teaches a correction technique that is adaptable to any number of drive signals).

	Regarding claim 18, Kim in view of Fan teaches the ejection apparatus according to claim 1, wherein the first common correction amount is a different between the ejection volume in a first element in the first table and the ejection volume obtained by the obtaining unit, and the second common correction amount is a difference between the ejection speed in the first element and the ejection speed obtained by the obtaining unit (Kim, see fig. 3, Fan, claims 1, 2, Note that if the approach disclosed by Fan is applied to each of the volume and the speed disclosed by Kim, the combined device would have two correction amounts, one for the volume and one for the speed).

	Regarding claim 19, Kim in view of Fan teaches the ejection apparatus according to claim 1, wherein the ejection unit comprises a plurality of nozzles, and wherein has a corresponding element in the second table (Kim, see rejection of claim 1, Fan, claims 1, 2). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 9 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853